                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  ANTHONY MADDING,                             )
                                               )
               Plaintiff,                      )
                                               )
  v.                                           )          No. 3:18-CV-00291-JRG-DCP
                                               )
  SGT. KRISTOPHER PHILLIPS, et al.,            )
                                               )
               Defendants.                     )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, Defendants’ motion

 to dismiss [Doc. 39] is GRANTED, and this action is DISMISSED WITH PREJUDICE. Any

 pending motions [see Doc. 48] are DISMISSED as moot. Because the Court CERTIFIED in the

 memorandum opinion that any appeal from this order would not be taken in good faith, should

 Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C.

 § 1915(a)(3); Fed. R. App. P. 24. The Clerk is DIRECTED to close the file.




        So ordered.

        ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




 ENTERED AS A JUDGMENT:

       s/ John L. Medearis
       District Court Clerk




Case 3:18-cv-00291-JRG-DCP Document 51 Filed 03/16/21 Page 1 of 1 PageID #: 201
